Name: 2010/384/: Commission Decision of 9Ã July 2010 on the Community-wide quantity of allowances to be issued under the EU Emission Trading Scheme for 2013 (notified under document C(2010) 4658)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  environmental policy
 Date Published: 2010-07-10

 10.7.2010 EN Official Journal of the European Union L 175/36 COMMISSION DECISION of 9 July 2010 on the Community-wide quantity of allowances to be issued under the EU Emission Trading Scheme for 2013 (notified under document C(2010) 4658) (2010/384/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular the second paragraph of Article 9 thereof, Whereas: (1) In accordance with Article 9 of Directive 2003/87/EC, the Commission is to base the absolute Community-wide quantity of allowances for 2013 on the total quantities of allowances issued or to be issued by the Member States in accordance with the Commission decisions on their national allocation plans for the period from 2008 to 2012. (2) The Community Independent Transaction Log provides the relevant information on the quantities of allowances issued or to be issued in accordance with Article 9 of Directive 2003/87/EC. Supplementary information with respect to the quantities of allowances to be auctioned in the period from 2008 to 2012 is provided by the National Allocation Plan tables referred to in Article 44 of Commission Regulation (EC) No 2216/2004 of 21 December 2004 for a standardised and secured system of registries pursuant to Directive 2003/87/EC of the European Parliament and of the Council and Decision No 280/2004/EC of the European Parliament and of the Council (2). (3) Allowances issued or to be issued to installations in the EU Emission Trading Scheme including new entrants and allowances according to the National Allocation Plan tables and allowances to be issued for auctioning, as indicated in the National Allocation Plan table should be considered to represent allowances in the sense of Article 9 of Directive 2003/87/EC. (4) These allowances represent allowances in the sense of Article 9 of Directive 2003/87/EC, as they represent the quantity of allowances for initial issuance, as indicated in the relevant National Allocation Plan table of Member States for the period from 2008 to 2012 and in accordance with Article 45 of Commission Regulation (EC) No 2216/2004. (5) For the purpose of this Decision, allowances reserved for new entrants that have not been allocated to a new entrant before 30 April 2010, should only be considered to represent allowances in the sense of Article 9 of Directive 2003/87/EC, if they will be allocated to new entrants or alternatively sold or auctioned before the end of the period from 2008 to 2012, as the corresponding amount of allowances will only be issued at the time of allocation. (6) While additional information, in particular changes to National Allocation Plans including as a result of legal proceedings, may become available, it will remain possible for this information to be reflected in future adjustments to the Community-wide quantity of allowances for 2013. (7) For these reasons, the Commission has taken into account the following quantities of allowances to determine the Community-wide quantity of allowances to be issued for 2013:  allowances that have been or will be allocated to installations that are in the EU Emission Trading Scheme as from 2008,  allowances that have been or will be auctioned or sold in the EU Emission Trading Scheme in the period from 2008 to 2012 and that are indicated in the relevant National Allocation Plan tables of Member States for that purpose,  allowances that have been allocated to new entrants from the national reserve of Member States for new entrants from 1 January 2008 to 30 April 2010,  allowances that have not been allocated to new entrants from the national reserve of Member States for new entrants, in the event that the Member State concerned has determined, by means of national legislation or, where there is no such national legislation yet, by appropriate statements in its National Allocation Plan that allowances from the reserve for new entrants that will not have been distributed to new entrants by the end of the period from 2008 to 2012 will be auctioned or sold. (8) Allowances set aside in accordance with Commission Decision 2006/780/EC of 13 November 2006 on avoiding double counting of greenhouse gas emission reductions under the Community emissions trading scheme for project activities under the Kyoto Protocol pursuant to Directive 2003/87/EC of the European Parliament and of the Council (3) or other reasons, as indicated in the National Allocation Plan table decisions of some Member States, should only be added to the overall Community-wide quantity of allowances for 2013 and subsequent years if they are issued and allocated or if they are issued and auctioned or sold until 31 December 2012. (9) Since Article 10 of Directive 2003/87/EC requires Member States to allocate at least 90 % of the allowances free of charge, allowances reserved for new entrants should only be taken into account for the determination of the Community-wide quantity of allowances for 2013 to the extent, that the overall quantity of those allowances plus the quantity of allowances to be auctioned or sold does not exceed 10 % of the total quantity of allowances indicated in the National Allocation Plan table of a Member State. (10) The quantity of allowances to be allocated to aircraft operators pursuant to Directive 2003/87/EC is not included in the quantities laid down in this Decision as, pursuant to Article 3c of this Directive, a separate decision is required. (11) The calculation of the absolute Community-wide quantity of allowances for 2013 is based on the information available to the Commission up until 30 April 2010. (12) The average annual total quantity of allowances issued by Member States in accordance with the Commission Decisions on their national allocation plans for the period from 2008 to 2012, which is taken into account for the calculation of the Community-wide quantity of allowances pursuant to Article 9 of Directive 2003/87/EC, as amended by Directive 2009/29/EC of the European Parliament and of the Council (4), amounts to 2 032 998 912 allowances. (13) The total quantity of allowances to be issued from 2013 onwards is to annually decrease by a linear factor of 1,74 %, amounting to 35 374 181 allowances, HAS ADOPTED THIS DECISION: Article 1 For 2013, the absolute Community-wide quantity of allowances referred to in Article 9 of Directive 2003/87/EC amounts to 1 926 876 368. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 July 2010. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 275, 25.10.2003, p. 32. (2) OJ L 386, 29.12.2004, p. 1. (3) OJ L 316, 16.11.2006, p. 12. (4) OJ L 140, 5.6.2009, p. 63.